Tilson, Judge:
This application for review is before us by reason of an appeal from the decision of the trial court, reported as Reap. Dec. 4704. In its decision the trial court stated as follows:
*521* * * C0Ullsel f01' both parties agree in their briefs that the question involved is whether or not an amount equal to a certain Japanese consumption tax should be added to the invoice value of the merchandise to make foreign value.
As we understand it, this is a correct statement of the issue and is. the only issue involved in this case. While certain factors enter into, a detemination of this question, yet this is the only issue in this case,, and upon this basis we shall proceed to decide this case.
Rulings on the admission of certain evidence were reserved for the trial court, and the admission of this evidence is properly disposed of in the decision of the trial court. We find no error in the rulings of the trial court in regard to this evidence, and hereby affirm its ruling in each instance.
The record in this case is lengthy, and in view of the particularity and corectness with which the same is set out, discussed, and dealt, with in the opinion of the trial court, we feel that no useful purpose would be served by a reiteration of the same herein.
Insofar as the trial court dealt with the question of whether or not the amount equal to a certain Japanese consumption tax should be added to the invoice value of the merchandise to make foreign value, and found that such an amount should not be added, we hereby adopt the findings of fact and conclusions of law of the lower court as our findings of fact and conclusions of law herein, and accordingly affirm the decision of the trial court. Judgment will be rendered accordingly.